Dismissed and Memorandum Opinion filed May 20, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00263-CV
____________
 
MITCHELL M. CARTER D/B/A PRODEX CONCRETE FLOORING,
Appellant
 
V.
 
WEIR ENTERPRISES, INC., Appellee
 

 
On Appeal from the 333rd District Court

Harris County, Texas
Trial Court Cause No. 2008-34101
 

 
MEMORANDUM
OPINION
This is an attempted appeal from a judgment signed November
18, 2009.  Appellant filed a timely motion for new trial on December 17, 2009.  Appellant’s
notice of appeal was filed March 18, 2010.  When appellant has filed a timely
motion for new trial, the notice of appeal must be filed within ninety days
after the date the judgment is signed.  See Tex. R. App. P. 26.1(a).
Appellant’s notice of appeal was not filed timely.  A motion
for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1, but
within the fifteen-day grace period provided by Rule 26.3 for filing a motion
for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615, 617-18
(1997) (construing the predecessor to Rule 26).  Appellant’s notice of appeal
was not filed within the fifteen-day period provided by Rule 26.3
On April 28, 2010, notification was transmitted to all
parties of the court’s intention to dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P.
42.3(a).  In its response, appellant failed to demonstrate that this court
has jurisdiction to entertain the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Frost, and Seymore.